Citation Nr: 1809054	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  96-00 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an extension of a temporary total rating for convalescence pursuant to 38 C.F.R. § 4.30 beyond October 31, 2009. 

2.  Entitlement to an initial disability rating in excess of 40 percent for lumbar disc disease with history of laminectomy (hereinafter, "low back disorder") from October 8, 2004 (exclusive of the period in 2009 when a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30). 

3.  Entitlement to an effective date earlier than April 1, 2010, for the establishment of service connection for major depressive disorder.

4.  Entitlement to an initial rating in excess of 50 percent for service-connected major depressive disorder prior to January 27, 2017, and to a rating in excess of 70 percent thereafter.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for any cervical and/or thoracic spine disorder.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 1, 2009.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1990 to May 1992. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which established service connection for the low back disorder with an initial disability rating of 10 percent, effective February 1, 1995.  The RO in Philadelphia, Pennsylvania, currently has jurisdiction over the Veteran's VA claims folder.

The Board notes that this case has a complex procedural history, with prior actions by the Board, the United States Court of Appeals for Veterans Claims (Court), and various rating decisions that have affected the nature of the current appellate claims.  For example, the Veteran provided testimony at a hearing before personnel at the RO in December 1996.  He subsequently testified before a Veterans Law Judge (VLJ) in December 1998.  However, that VLJ is no longer with the Board, and the Veteran was given the option of a new hearing in May 2003.  He then testified before another VLJ in July 2003.  That VLJ is also no longer with the Board, and the Veteran was again provided with the option of a new hearing in March 2010.  The Veteran declined a new hearing by correspondence received later that same month.  Further, it is noted the Veteran indicated on the 2014 Substantive Appeal for his major depressive disorder and 1151 claims that no hearing was desired for those claims.

The Board also notes that a December 1996 rating decision assigned an effective date of May 28, 1992, for the establishment of service connection for the Veteran's low back disorder, while a September 2002 rating decision assigned a 20 percent rating effective from June 23, 1998.  In a June 2004 decision, the Board denied an initial disability rating in excess of 10 percent for the low back disorder prior to June 23, 1998; and remanded the issue of entitlement to a rating in excess of 20 percent from June 23, 1998.  The Board again remanded that claim in August 2005 and June 2006.

A January 2007 rating decision increased the assigned rating for the Veteran's service-connected low back disorder to 40 percent, effective August 30, 2006.   Thereafter, in July 2007, the Board granted a 40 percent rating effective from October 8, 2004, and denied a rating in excess of 20 percent for the period from June 23, 1998 to October 7, 2004.  The Veteran appealed the Board's July 2007 decision to the Court.  

In a June 2009 rating decision, the RO granted a temporary total evaluation effective May 5, 2009 pursuant to 38 C.F.R. § 4.30 (convalescent rating) for the convalescent treatment of the low back disability, reverting to 40 percent effective September 1, 2009.  In a September 2009 rating decision, the RO extended the temporary total evaluation to October 31, 2009, reverting to 40 percent effective November 1, 2009. 

In a November 2009 memorandum decision the Court vacated the July 2007 Board decision as to that part of the Board decision that denied "a low-back rating higher than 40" percent for the period beginning October 8, 2004; the Court affirmed the remainder of the decision.  The Court remanded the case to the Board for further development and adjudication, finding that the Board failed to provide an adequate statement of reasons or basis for its decision on the issue of whether an increased rating in excess of 40 percent was warranted for the low back disability for the period beginning October 8, 2004.  The Court also found that the Board's June 2004 decision denying a rating in excess of 10 percent prior to June 23, 1998, for the low back disability, was final.  

In a July 2010 decision, the Board denied a rating in excess of 40 percent for the low back disorder for the period from October 8, 2004 to October 31, 2009, inclusive; granted a separate rating of 10 percent for right lower extremity incomplete paralysis of sciatic nerve associated with the low back disorder, effective from October 8, 2004; and granted a separate rating of 10 percent for left lower extremity incomplete paralysis of sciatic nerve associated with the low back disorder, effective from October 8, 2004.  In addition, the Board remanded for further development the issues of entitlement to a rating in excess of 40 percent for the low back disorder for the period beginning from November 1, 2009, and entitlement to a TDIU (pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In October 2010 rating decision, the RO denied a claim (submitted November 2009) for an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond October 31, 2009.  Later in October 2010 Veteran submitted a notice of disagreement from that decision, initiating an appeal to the Board as to the claim for an extension of the temporary total rating under 38 C.F.R. § 4.30, beyond October 31, 2009.

The Veteran appealed the Board's July 2010 decision to the Court.  In a May 2011 Order, the Court granted joint motion vacating and remanding the July 2010 Board to the extent it denied the Veteran's claim for a rating in excess of 40 percent for the lumbar disc disease with history of laminectomy, from October 8, 2004 to October 31, 2009 (exclusive of the period from May 5, 2009 to October 31, 2009, during which time a temporary total evaluation was assigned pursuant to 38 C.F.R. § 4.30).

In an August 2011 rating decision the RO responded to an April 2011 formal application for TDIU by granting TDIU effective November 1, 2009.  The Veteran submitted a notice of disagreement to initiate an appeal from that decision, claiming an effective date prior to November 1, 2009 for TDIU.  However, the claim for TDIU prior to November 1, 2009 is already on appeal before the Board as part of the Veteran's claim regarding the initial disability rating for his low back disorder.  Rice.

In September 2012, the Board remanded for further development the claims for a temporary total evaluation beyond October 31, 2009; a rating in excess of 40 percent for service-connected low back disorder from October 8, 2004; and entitlement to a TDIU prior to November 1, 2009.  These claims have now been returned to the Board for additional appellate consideration.

Since the September 2012 remand, a November 2012 rating decision established service connection for major depressive disorder, evaluated as 50 percent disabling, effective April 1, 2010; and denied the claim for compensation under 38 U.S.C.A. § 1151 for cervical and/or thoracic spine condition.  The Veteran appealed that decision, contending that higher rating(s) and an earlier effective date were warranted for his major depressive disorder; and that he was entitled to compensation under 38 U.S.C.A. § 1151.  A February 2017 decision review officer (DRO) decision, in pertinent part, assigned a 70 percent rating for the major depressive disorder, effective January 27, 2017.  The Board has construed the appellate claims on the title page to reflect his development.

Although the Board regrets additional delay, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the claims for a temporary total evaluation beyond October 31, 2009; a rating in excess of 40 percent for service-connected low back disorder from October 8, 2004; entitlement to a TDIU prior to November 1, 2009; and entitlement to compensation under 38 U.S.C.A. § 1151.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for an acquired psychiatric disorder, to include depression, by a July 2006 rating decision.  The Veteran was informed of that decision including his right to appeal, and did not appeal.

2.  The record does not reflect a formal or informal claim of service connection for an acquired psychiatric disorder was received from the time of the July 2006 rating decision and the current effective date of April 1, 2010.

3.  The record reflects the symptomatology of the Veteran's service-connected major depressive disorder more nearly approximates than not the criteria of total occupational and social impairment during the pendency of this case.

4.  During the period from April 1, 2010, the record reflects the Veteran's service-connected disabilities other than his major depressive disorder had a combined rating of at least 60 percent.



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 1, 2010, for the establishment of service connection for major depressive disorder are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2017).

2.  The criteria for a 100 percent schedular rating for the Veteran's service-connected major depressive disorder are met from April 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).

3.  The criteria for special monthly compensation (SMC) at the housebound rate are met from April 1, 2010.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Analysis - Effective Date

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 .

Historically, the Board notes that service connection was previously denied for any mental health condition including anxiety and depression by a July 2006 rating decision.  The Veteran was informed of this decision, including his right to appeal and did not appeal.  Moreover, the record does not reflect new and material evidence was physically or constructively of record within the one year appeal period of that decision.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362   (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In pertinent part, no communication was received from the Veteran which addressed this claim during that period. Thus, this denial is final.  See 38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Inasmuch as the July 2006 denial of service connection for an acquired psychiatric disorder, to include depression, is final, the effective date for the establishment of service connection for major depressive disorder can be no earlier than the claim to reopen.

The Board notes that VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal for an earlier effective date pertains to a period prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

The VA administrative claims process recognizes formal and informal claims. A formal claim is one that has been filed in the form prescribed by the Secretary. 38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.  Here, the record does not reflect the July 2006 rating decision denied service connection because the Veteran's acquired psychiatric disorder not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing." The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, a thorough review of the record available for the Board's review does not reflect the Veteran submitted any written communication from the time of the July 2006 rating decision to April 1, 2010, in which he indicated he was seeking or believed he was entitled to service connection for an acquired psychiatric disorder, to include depression; i.e., he did not submit a formal or informal application to reopen this claims prior to the current effective date for which service connection has already been established.  Therefore, he is not entitled to an earlier effective date for the establishment of service connection for his major depressive disorder

Inasmuch as the resolution of the earlier effective date claim for major depressive disorder involves the finality of the prior denial in July 2006, the Board does take note of the fact that a final decision a decision "is subject to revision on the ground of clear and unmistakable error [CUE]."  38 U.S.C.A. § 5109A . Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of [CUE]."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  However, the Court has held that for a valid claim of CUE, the claimant must assert more than a disagreement as to how the facts were weighed or evaluated; he or she must, with some degree of specificity, identify the alleged error and provide persuasive reasons why the result would have been different but for the alleged error.  The mere assertion of CUE is not sufficient to reasonably raise the issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  Here, the record does not reflect the Veteran has even alleged CUE in the July 2006 rating decision.  Therefore, no further discussion of the matter is warranted at this time.

Analysis - Rating for Major Depression

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As detailed in the Introduction, the Veteran has already received such "staged" ratings for his service-connected major depressive disorder.

Diagnostic Code 9434 provides that major depression is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders, pursuant to 38 C.F.R. § 4.130.  When a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (zero percent) evaluation is warranted.  Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication warrants a 10 percent evaluation. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintain effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  More recently, in Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  In other words, § 4.130 contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

The Board finds the record reflects the symptomatology of the Veteran's major depressive disorder more nearly approximates than not the criteria of total occupational and social impairment during the pendency of this case.  The Board acknowledges the Veteran has been married throughout the pendency of this case.  However, the record also indicates there has been conflict in the marriage.  For example, a May 2011 VA examination described his marital and family relationships as "rocky," as well as "irritable and explosive."  At the more recent January 2017 VA examination, the Veteran reported that the marriage had continued to be difficult, and that they conflict frequently although he denied violence between them.  He also described a strained relationship with his children at this examination.  Further, he denied any current close friends at this examination, as well as engaging in any activities or personal hobbies recently.

The Board further notes that the Veteran reported suicidal ideation at the May 2011 VA examination, which should warrant consideration of at least a 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  More significantly, that VA examiner opined the Veteran had total occupational and social impairment due to his mental disorder signs and symptoms; and specifically refereed to daily and severe panic attacks, agoraphobia, explosive anger, poor concentration, lack of energy, lack of ability to complete goal directive behavior projects, sleep disturbance, and lack of interest in previously engaged activity.  The Board also finds that this appears consistent with other evidence of record, to include the February 2017 DRO decision which found that the January 2017 VA examination indicated the Veteran's depressive symptoms were in the severe range and all aspects of functioning were significantly impaired; and that his depressive disorder alone rendered him unemployable without consideration of his other service-connected disabilities.  For these reasons, the Board finds the Veteran's service-connected major depressive disorder warrants a 100 percent schedular rating from April 1, 2010.

In light of the above and pursuant to VA"s "well-established" duty to maximize a claimant's benefits, the Board finds that the Veteran is also entitled to an award of SMC effective April 1, 2010.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

SMC at the housebound rate is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

In this case, the Board notes that the Veteran was already in receipt of SMC at the housebound rate from January 27, 2017, based upon the determination that his major depressive disorder alone rendered him unemployable.  However, as detailed above the Board has determined that the Veteran is entitled to a 100 percent schedular rating for his service-connected major depressive disorder effective April 1, 2010.  Moreover, the record reflects the Veteran had other service-connected disabilities during this period that warranted at least a combined rating of 60 percent pursuant to 38 C.F.R. § 4.25.  Specifically, the Veteran has had a rating of 40 percent for his service-connected low back disorder since October 8, 2004; incomplete paralysis of sciatic nerves of right lower extremity, evaluated as 10 percent disabling from October 8, 2004, and 40 percent from May 6, 2013; incomplete paralysis of sciatic nerves of left lower extremity, evaluated as 10 percent disabling from October 8, 2004, and 40 percent from May 6, 2013; left knee instability, evaluated as 10 percent from May 28, 1992; limitation of motion for left knee arthritis, evaluated as 10 percent disabling from August 1, 2002; and a residual scar associated with lumbar laminectomy, evaluated as noncompensable (zero percent) from May 5, 2009.  Thus, the Veteran is entitled to SMC at the housebound rate from April 1, 2010.


ORDER

An effective date earlier than April 1, 2010, for the establishment of service connection for major depressive disorder is denied.

An initial rating of 100 percent for service-connected major depressive disorder is granted from April 1, 2010, subject to the law and regulations governing the payment of monetary benefits.

SMC at the housebound rate is granted from April 1, 2010, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Board notes that the Veteran has been accorded multiple VA examinations during the pendency of this case which evaluated his service-connected low back disorder, with the most recent being in May 2013; as well as a May 2016 opinion which addressed aspects of the low back symptomatology from October 8, 2004.  However, the Veteran has indicated, to include statements from his attorney, that the evidence does not adequately address the functional impact of pain regarding the Veteran's low back disorder.  The Board also notes that it does not appear the evidence is in full accord with the requirements for evaluating such conditions, to include the May 2013 VA examination and supplemental opinion in May 2016.  See e.g., Sharp v. Shulkin, 29 Vet. App. 26 (2017) (concerning the adequacy of VA orthopedic examinations.).  Thus, the Board finds that this claim must be remanded for a new examination.  Moreover, the Board finds that such an examination should include opinions that address the Veteran's contention that he satisfied the criteria for a 60 percent rating under former Diagnostic Code 5293 (See 38 C.F.R. § 4.71a (2002)) for the period from October 8, 2004; and that he required convalescent for his low back disorder beyond October 31, 2009.

Inasmuch as the resolution of the low back claim may affect the Veteran's claim of entitlement to a TDIU prior to November 1, 2009, the Board finds they are inextricably intertwined.  Thus, the Board must defer adjudication of the TDIU claim until the development deemed necessary for the low back claim has been completed.  Moreover, the Veteran's attorney has contended in a November 2017 statement that the claim for TDIU prior to November 1, 2009, was not submitted for extraschedular consideration in accord with the Board's September 2012 remand directives.  Accordingly, a remand is required to correct that deficiency.

With respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, the Board notes that the claim was denied below on the basis that it was based upon the May 2009 lumbar surgery that occurred at a private facility; i.e., it was not due to actual VA medical treatment.  However, the Board notes that the Federal Circuit recently addressed the matter of how to construe the statutory requirements of 38 U.S.C.A. § 1151 when the disability-causing event occurred during a medical procedure that was not performed by a VA doctor or in a VA facility, specifically, how to apply 38 U.S.C.A. § 1151 to referral situations.  Ollis v. Shulkin, 857 F. 3d 1338 (Fed. Cir. 2017).  The Federal Circuit recognized that the benefits under 38 U.S.C.A. § 1151  may be required where the non-VA treatment performed as a result of VA referral results in disability, and thus the VA action is the proximate cause of the resulting disability.  This analysis may extend to affording benefits based on an unforeseen event resulting in the disability, under 38 U.S.C.A. § 1151(a)(1)(B).

In this case, the Veteran has contended, to include in the pertinent April 2014 Substantive Appeal, that the 2009 lumbar surgery was contracted and paid for by VA.  As such, the aforementioned holding in Ollis may be applicable.  Further, the decision in Ollis was promulgated in May 2017, subsequent to the last adjudication of the claim below via a March 2017 Supplemental Statement of the Case (SSOC).  Thus, the Veteran would not have had the opportunity to present evidence and argument in light of this holding, nor would it have been considered below.  Consequently, a remand is required to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent correspondence inviting him to present evidence and argument regarding his 38 U.S.C.A. § 1151 claim pursuant to holding of Ollis v. Shulkin, 857 F. 3d 1338 (Fed. Cir. 2017); and any other development deemed necessary in light of his holding should be conducted.

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected low back disorder since October 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his back symptoms since October 8, 2004, and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected low back disorder.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time, to include the examination itself and the period from October 8, 2004.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should further express an opinion whether the Veteran's low back period during the period from October 8, 2004, was consistent with pronounced symptoms of intervertebral disc syndrome, that are persistent and compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.

The examiner should also express an opinion whether it is at least as likely as not the Veteran required convalescence from his May 2009 lumbar surgery beyond October 31, 2009.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  If it is determined the Veteran does not satisfy the schedular requirements for consideration of a TDIU prior to November 1, 2009, then the case should be referred to the Director, Compensation Service for consideration of whether the benefit is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

6.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

The decision regarding the claim for compensation under 38 U.S.C.A. § 1151 should reflect consideration of the holding of Ollis v. Shulkin, 857 F. 3d 1338 (Fed. Cir. 2017).  

The decision regarding the TDIU claim should reflect consideration of whether the fact the Veteran owned and operated his own business prior to November 1, 2009, constituted a protected environment pursuant to 38 C.F.R. § 4.16(a).

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the pertinent claims were last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


